650 F.2d 925
Robert VERRY, Appellant,v.CHICAGO & NORTHWESTERN TRANSPORTATION COMPANY, Appellee.
No. 80-1747.
United States Court of Appeals,Eighth Circuit.
Submitted May 19, 1981.Decided June 5, 1981.

Stephens, Quinn, Carr, Tschetter & Buckmaster, P.C., Laurence J. Zastrow, Belle Fourche, S. D., for appellant.
Woods, Fuller, Schultz & Smith, M. T. Woods, Sioux Falls, S. D., for appellee.
Before LAY, Chief Judge, ARNOLD, Circuit Judge, and BECKER,* Senior District Judge.
PER CURIAM.


1
On February 6, 1978, Robert Verry offered to buy a certain tract of land from Chicago & Northwestern Transportation Co.  (C & NW) for $12,750.  A deposit of $2,500 accompanied the offer, which provided that the deposit would "be refunded if this offer is not accepted by seller within ninety (90) days."  On August 31, 1978, C & NW mailed a check for $2,500 back to Verry, thus indicating that it had not accepted his offer to buy the land.  Verry sued C & NW for breach of contract.  On cross-motions for summary judgment, the District Court1 held that "no contract was ever entered into by the Defendant."  Judgment was entered accordingly, and plaintiff Verry appeals.


2
We agree with the District Court.  The offer was never accepted.  Nor were the circumstances, including defendant's silence until August 31, such as to estop C & NW to deny acceptance.


3
No useful purpose would be served by a more extended discussion.  See 8th Cir. R. 14.


4
Affirmed.



*
 The Hon. William H. Becker, Senior United States District Judge for the Western District of Missouri, sitting by designation


1
 The Hon. Andrew W. Bogue, Chief Judge, United States District Court for the District of South Dakota